 1 SINGER CASHMAN LLP
       Adam S. Cashman (Bar No. 255063)
 2     acashman@singercashman.com
       Doug Tilley (Bar No. 265997)
 3     dtilley@singercashman.com
     505 Montgomery Street, Suite 1100
 4   San Francisco, California 94111
     Telephone:    (415) 500-6080
 5   Facsimile:    (415) 500-6080

 6 Attorneys for Eventbrite, Inc.
 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                        SAN FRANCISCO DIVISION
10
11 SHERRI SNOW and LINDA CONNER, as                 CASE NO. 3:20-CV-03698-WHO
     individuals, on behalf of themselves, the
12                                                  [PROPOSED] ORDER GRANTING
     general public and those similarly situated,   PLAINTIFFS’ ADMINISTRATIVE
13                                                  MOTION TO SEAL PORTIONS OF
        Plaintiffs,                                 PLAINTIFFS’ OPPOSITION TO
14                                                  MOTION TO COMPEL ARBITRATION
                      v.
15
16 EVENTBRITE, INC.,
17      Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1          THE COURT, having considered Plaintiffs’ Sherri Snow and Linda Conner’s (“Plaintiffs”)

 2 Administrative Motion to File Under Seal Portions of Plaintiffs’ Opposition to Defendant Eventbrite
 3 Inc.’s Motion to Compel Arbitration (Dkt. No. 50 (Plaintiffs’ “Motion to Seal”)), the Declaration of
 4 Todd Kennedy in support of same, and the Declaration of Doug Tilley in support of same (“Tilley
 5 Decl.”); and GOOD CAUSE appearing therefor, HEREBY ORDERS AS FOLLOWS:
 6          1.      There exist compelling reasons to submit the Sealable Material identified below:

 7        Document or Portion of             Evidence Offered in Support                     Order
 8    Document Sought to Be Sealed                     of Sealing
      The redacted portions of the          Tilley Decl., ¶¶ 5-6
 9    transcript of the June 3, 2021
      deposition of Nick Popoff,
10    attached at Exhibit A to the
      Tilley Declaration.
11
      Plaintiffs’ Opposition Brief          Tilley Decl., ¶¶ 5-6
12    (“Opp.”) at 15:7 through 15:10
      Opp. at 15:17 through 15:22           Tilley Decl., ¶¶ 5-6
13    Opp. at 16:2 through 16:6             Tilley Decl., ¶¶ 5-6
14          2.      The foregoing Sealable Material, which has been lodged with this Court, shall be
15 sealed as set forth above.
16
17          IT IS SO ORDERED.
18
19 Dated: ______________________________                       ___________________________________
                                                               HON. WILLIAM H. ORRICK
20                                                             UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
                                                         -1-
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO SEAL PORTIONS OF PLAINTIFFS’ OPPOSITION TO
                                            MOTION TO COMPEL ARBITRATION
                                               CASE NO. 3:20-CV-03698-WHO
